 Case 1:18-cv-06175-ENV-ST Document 1 Filed 11/02/18 Page 1 of 6 PageID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK


                                                       )
 GODINGER SILVER ART, LTD.                             )   Civil Action No.: _______________
                                                       )
                                   Plaintiff           )   COMPLAINT
                                                       )
                                                       )
                           v.                          )
                                                       )
 LIRAN HIRSCHKORN,                                     )
                                                       )
                                   Defendant.          )
                                                       )

        Plaintiff, Godinger Silver Art, Ltd. (“Plaintiff” or “Godinger Silver”), for its Complaint

against Defendant Liran Hirschkorn (“Defendant” or “Hirschkorn”), alleges as follows:


                                               THE PARTIES

        1.         Godinger Silver is a New York limited partnership with a place of business at 63-

                   15 Traffic Avenue, Ridgewood, New York 11385.


        2.         Upon Information and belief, Hirschkorn is an individual residing at 6753 173rd

                   Street, Fresh Meadows, New York 11365.


                                    JURISDICTION AND VENUE

        3.         This action arises under the Patent Act of 1952, 35 U.S.C. §§ 1 et seq. and under

                   the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq. This Court has subject

                   matter jurisdiction to hear this action under 28 U.S.C. §§ 1331, 1338(a), 2201, and

                   2202 based on an actual controversy between Godinger Silver and Hirschkorn

                   created when Hirschkorn instructed Amazon.com, Inc., (“Amazon”) to no longer

                   allow the sale of Godinger Silver’s accused product (the “Godinger Silver Product,”


LEGAL\38940149\1
 Case 1:18-cv-06175-ENV-ST Document 1 Filed 11/02/18 Page 2 of 6 PageID #: 2



                   attached hereto as Exhibit A) due to alleged patent infringement of a design patent

                   owned by Hirschkorn.


        4.         Upon information and belief, Hirschkorn is currently doing business in this judicial

                   district, has purposefully availed himself of the privilege of conducting business

                   with residents of this judicial district, and/or has established sufficient minimum

                   contacts with New York such that Hirschkorn should reasonably and fairly

                   anticipate being hauled into court in New York.


        5.         Venue is proper in this judicial district at least under 28 U.S.C. §§ 1391 and

                   1400(b).


                                            BACKGROUND

        6.         Godinger Silver first sold its initially accused product (the “Godinger Silver

                   Original Product”), on Amazon on or about December 19, 2017.


        7.         On information and belief, Hirschkorn contacted Amazon on July 31, 2018

                   requesting the removal of the Godinger Silver Original Product from Amazon.com

                   because the product allegedly infringed U.S. Design Patent No. D824,263 which

                   issued on July 31, 2018 (“the ‘263 patent,” attached hereto as Exhibit B) owned by

                   Hirschkorn.


        8.         On or about August 1, 2018, Amazon notified Godinger Silver that as a result of

                   the Hirschkorn “take down” request, it would be removing the listing for the

                   Godinger Silver Original Product.




                                                    2
LEGAL\38940149\1
 Case 1:18-cv-06175-ENV-ST Document 1 Filed 11/02/18 Page 3 of 6 PageID #: 3



        9.         On or about August 2, 2018, Godinger Silver notified counsel for Hirschkorn of

                   prior art which Godinger Silver believes renders the ‘263 patent invalid.


        10.        Notwithstanding the existence of this invalidating prior art, Godinger Silver

                   modified the Godinger Silver Original Product (this modified design is the

                   Godinger Silver Product at Exhibit A) in a manner to further distinguish its product

                   from the design claimed in the ‘263 patent.


        11.        On or about October 22, 2018, Amazon notified Godinger Silver that as a result of

                   a new “take down” request by Hirschkorn based on the ‘263 patent, it had removed

                   the listing for the Godinger Silver Product.


        12.        Based on Hirschkorn’s new take down request to Amazon, and Amazon’s delisting

                   of the Godinger Silver Product, there is now an actual and justiciable controversy

                   between Plaintiff and Hirschkorn regarding, inter alia, infringement and invalidity

                   of the ‘263 patent that is of sufficient immediacy and reality to warrant the issuance

                   of a declaratory judgment.


                                                     FIRST COUNT


        (DECLARATORY JUDGMENT OF INVALIDITY OF THE ‘263 PATENT)

        13.        Plaintiff repeats and realleges each of the foregoing paragraphs of this Complaint.


        14.        The ‘263 patent is invalid for failure to satisfy one or more provisions of Title 35

                   of the United States Code, including but not limited to 35 U.S.C. §§ 102, 103.




                                                     3
LEGAL\38940149\1
 Case 1:18-cv-06175-ENV-ST Document 1 Filed 11/02/18 Page 4 of 6 PageID #: 4



        15.        For example, the ‘263 patent is invalid under 35 U.S.C. §§ 102, 103 in view of the

                   prior art, including but not limited to, the World Globe on a wooden stand with 4

                   shot glasses. (See screenshots of the World Globe including customer reviews

                   showing the product was sold prior to the February 22, 2017 filing date of the ‘263

                   patent, attached hereto as Exhibit C.)


        16.        On information and belief, the World Globe on a wooden stand with 4 shot glasses

                   clearly shows a globe-shaped decanter with a square base with peripheral bevel to

                   the base claimed in the ‘263 patent. Accordingly, this prior art would have provided

                   a person of ordinary skill in the art with a motivation to develop the claimed

                   invention with a reasonable expectation of success.


        17.        Godinger reserves the right to provide additional bases for invalidity of the ‘263

                   patent in pleadings filed and/or served later in this action.


        18.        Accordingly, Godinger is entitled to a declaratory judgment that at the ‘263 patent

                   is invalid.


                                            SECOND COUNT

  (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ‘263 PATENT)

        19.        Plaintiff repeats and realleges each of the foregoing paragraphs of this Complaint.


        20.        The use, manufacture, offer for sale, sale, and/or importation of the Godinger Silver

                   Product does not infringe and will not infringe, directly or indirectly, the ‘263 patent

                   because the accused Godinger Silver Product and the article depicted in the ‘263




                                                      4
LEGAL\38940149\1
 Case 1:18-cv-06175-ENV-ST Document 1 Filed 11/02/18 Page 5 of 6 PageID #: 5



                   patent are sufficiently different in the eyes of the ordinary observer, particularly

                   when considered in the context of the prior art of Exhibit C.


        21.        The base of the Godinger Silver Product is significantly different than the base of

                   the patented design. The design patent shows a square base with a peripheral bevel.

                   In contrast, the base of the Godinger Silver Product is not square, rectangular, or

                   even a parallelogram. Rather, it is a base with curved side walls and no beveled

                   edge as shown in Exhibit A. When the differences between the ‘263 patent and the

                   Godinger Silver Product are viewed in light of the prior art of Exhibit C (which

                   shows a similar decanter), the attention of the hypothetical ordinary observer will

                   be drawn to those aspects of the claimed design that differ from the prior art, namely

                   the respective bases.


        22.        Applying the ordinary observer test in view of these differences, the Godinger

                   Silver Product does not infringe the ‘263 patent. Godinger Silver is therefore

                   entitled to a declaration that Hirschkorn has no claim for relief from or against

                   Godinger Silver for any alleged infringement of the ‘263 patent, and therefore

                   should cease interfering with Godinger Silver’s ability to market its product,

                   including withdrawing its take-down request to Amazon.


                               PLAINTIFF’S REQUEST FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s

favor and against Defendant Hirschkorn as follows:

        A.         Declaring that the ‘263 patent is invalid and unenforceable;




                                                     5
LEGAL\38940149\1
 Case 1:18-cv-06175-ENV-ST Document 1 Filed 11/02/18 Page 6 of 6 PageID #: 6



        B.         Declaring that Godinger Silver’s Product has not and will not infringe the ‘263
                   patent;

        C.         Enjoining Defendant from continuing to maintain the takedown notice issued to
                   Amazon.com, Inc.:

        D.         Declaring this case exceptional and awarding Plaintiff its reasonable attorneys’
                   fees under 35 U.S.C. § 285;

        E.         Awarding Plaintiff its costs and expenses; and

        F.         Awarding Plaintiff such other and further relief as the Court deems just and
                   proper.



                                         Respectfully submitted,

Dated: November 2, 2018                  COZEN O’CONNOR

                                         By: /s/ Lisa A. Ferrari__
                                         Lisa A. Ferrari (LF8081)
                                         Edward M. Weisz (EW4461)
                                         Cozen O’Connor
                                         277 Park Avenue
                                         New York, NY 10172
                                         Telephone: (212) 883-4900
                                         Facsimile: (212) 986-0604
                                         lferrari@cozen.com
                                         eweisz@cozen.com

                                         Attorneys for Plaintiff Godinger Silver Art, Ltd.




                                                    6
LEGAL\38940149\1
